DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-12 and 14-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 recites a semiconductor device comprising: 
a substrate:
a drain region disposed on the substrate; 
a body region disposed on the drain region; 
a source region disposed on the body region;
a bit line connected to the drain region and extending in a first direction; and 
a word line connected to the source region and extending in a second direction that is different from the first direction,
wherein the drain region, the body region, and the source region together define a pillar extending in a third direction that is perpendicular to the first and second directions, and wherein the body region includes a stack structure in which a first material and a second material are alternately stacked one or more times.

Previous rejections were in view of US PG Pub 2012/0135580 (“Scheuerlein”). Scheuerlein discloses a cross-point semiconductor device having a configuration similar to that claimed by Applicant. However, Scheuerlein does not disclose, or suggest, wherein the body region includes a stack structure Claims 2-11 depend on Claim 1 and are allowable for at least the reasons above.

Claim 12 recites a method of manufacturing a semiconductor device, the method comprising:
providing a substrate having first, second, third regions divided in a third direction;
doping a first impurity into the first region;
doping a second impurity into the second region disposed on the first region; 
doping the first impurity into the third region disposed on the second region; 
patterning the substrate into which the first and second impurities are doped to form a plurality of unit cells, wherein each unit cell has the first region as a drain region, the second region as a body region, and the third region as a source region;
forming a bit line that extends in a first direction and is connected to the drain region; and
forming a word line that extends in a second direction and is connected to the source region, the second direction being different from the first direction,
wherein the drain region, the body region, and the source region together define a pillar extending in the third direction that is perpendicular to the first and second directions, and 
wherein as being closer to the center of the body region from the drain or source region, a doping concentration of the second impurity increases.

Previous rejections were in view of US PG Pub 2016/0049404 (“Mariani”). Mariani discloses a method of manufacturing a semiconductor device having a configuration similar to that of Applicant. However, Mariani does not disclose, or suggest, wherein the center of the body region has an increased doping concentration of the second impurity compared to the edges of the body region. A search of Claims 14-16 depend on Claim 12 and are allowable for at least the reasons above.

Claim 17 recites a method of manufacturing a semiconductor device, the method comprising:
providing a substrate;
forming a first region on the substrate, the first region including a first material; 
forming a second region on the drain region, the second region including the first material and a second material that are alternately stacked one or more times;
forming a third region on the body region, the third region including the first material;
patterning the first to third regions and the substrate to form a plurality of unit cells, wherein each unit cell has the first region as a drain region, the second region as a body region, and the third region as a source region;
forming a bit line that extends in a first direction and is connected to the drain region; and
forming a word line that extends in a second direction and is connected to the source region, the second direction being different from the first direction,
wherein the drain region, the body region, and the source region are stacked in a third direction, and define a pillar extending in the third direction that is perpendicular to the first and second directions.

The references of record do not disclose, or suggest, a body region including a first and second material alternately stacked one or more times. It is not apparent that such a modification to the references of record would be preferential or beneficial. A search of other, relevant references does not show Applicant’s invention to be anticipated or obvious. Claims 18-20 depend on Claim 17 and are allowable for at least the reasons above.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID C SPALLA whose telephone number is (303)297-4298.  The examiner can normally be reached on Mon-Fri 10am-5pm MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke, can be reached at 571-272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAVID C SPALLA/               Primary Examiner, Art Unit 2818